Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the reply filed April 7, 2021.
Claims 72-76 and 78-91 are currently pending and are under examination.
Benefit or priority is to November 5, 2012.

Maintenance of Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 72-76 and 78-91 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following 
	 The nature and breadth of the claims encompass any non-naturally occurring microbial organism having any methacrylic acid pathway comprising any nucleic acid encoding any 3-hydroxyisobutyrate dehydratase of any amino acid sequence and structure. 
	While the specification proposes engineering microorganisms to have different enzymes and enzymatic activities in pathways for the production of methacrylic acid, the specification, however, does not provide guidance, prediction, and working examples showing any non-naturally occurring microbial organism having any methacrylic acid pathway comprising any nucleic acid encoding any 3-hydroxyisobutyrate dehydratase. Regarding the step of dehydration of 3-hydroxyisobutyrate to methacrylic acid using the claimed 3-hydroxyisobutyrate dehydratase, the specification on page 139, paragraph [0271], specifically states that “Although no direct evidence for this specific enzymatic transformation has been identified” for the dehydration of 3-hydroxyisobutyrate to methylacrylic acid, a dehydration step is the “exact type of transformation proposed for the final step in the methacrylate pathway”. Instead, the specification only provides potential candidate enzymes that would require further testing and evaluation which have not been shown in the specification to have any 3-hydroxyisobutyrate dehydratase activity. 

	Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for any protein that has 3-hydroxyisobutyrate dehydratase, obtain the encoding nucleic acid, transform any microbial organism with the obtained nucleic acid, and determining whether the transformed microbial organism can produce methacrylic acid from 3-hydroxyisobutyric acid. A general teaching regarding screening and searching for the enzyme using enzyme activity assays is not guidance for making and/or using the claimed invention.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of working examples, the statement in the specification, regarding the step of dehydration of 3-hydroxyisobutyrate to methacrylic acid using the claimed 3-hydroxyisobutyrate dehydratase, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the clamed invention.


First, Applicant consistently state that the enzyme in question is the enzyme that converts the enzyme 3-hydroxyisobutyrate dehydratase into MAA. It is the dehydration of 3-hydroxyisobutyrate to methacrylic acid using the claimed 3-hydroxyisobutyrate dehydratase that is the subject of the rejection.
Applicants arguments begin on page 7 of their response. Applicants cite back paragraph [0271] (cited in the rejection above) and urge that the 3-hydroxyisobutyrate dehydratase is any enzyme in EC 4.2.1.  Applicants conclude that the person of ordinary skill in the art would have understood that the enzymatic activity catalyzing the conversion of 3-hydroxyisobutyrate to MAA involves the -elimination of water and that dehytratases capable of catalyzing the -elimination of water can be used for the conversion of 3-hydroxyisobutyrate to MAA. Further, Applicants refer to paragraphs [0271] – [0276] and state that at least 28 different enzymes as examples of enzymes that may convert 3-hydroxyisobutyrate to MAA, and proved general methods on how to purify enzymes. Thus, Applicants conclude that they have enabled the 3-hydroxyisobutyrate dehydratase mediated conversion of the end-product 3-hydroxyisobutyrate to MAA.
In response, while many enzymes are named for their function, renaming any of the enzymes listed in the specification or in EC 4.2.1 to “3-hydroxyisobutyrate 
ENZYME class: 4.2.1
Release of 07-Apr-21
    
        
            
                                
            
        
    

LyasesCarbon-oxygen lyasesHydro-lyases
All UniProtKB/Swiss-Prot entries corresponding to class 4.2.1.-.
The following ENZYME entries belong to class 4.2.1.-:
4.2.1.1      Carbonic anhydrase
4.2.1.2      Fumarate hydratase
4.2.1.3      Aconitate hydratase
4.2.1.4      Transferred entry: 4.2.1.3
4.2.1.5      Arabinonate dehydratase
4.2.1.6      Galactonate dehydratase
4.2.1.7      Altronate dehydratase
4.2.1.8      Mannonate dehydratase
4.2.1.9      Dihydroxy-acid dehydratase
4.2.1.10     3-dehydroquinate dehydratase
4.2.1.11     Phosphopyruvate hydratase
4.2.1.12     Phosphogluconate dehydratase
4.2.1.13     Transferred entry: 4.3.1.17
4.2.1.14     Transferred entry: 4.3.1.18
4.2.1.15     Transferred entry: 4.4.1.1
4.2.1.16     Transferred entry: 4.3.1.19
4.2.1.17     Enoyl-CoA hydratase
4.2.1.18     Methylglutaconyl-CoA hydratase
4.2.1.19     Imidazoleglycerol-phosphate dehydratase
4.2.1.20     Tryptophan synthase
4.2.1.21     Transferred entry: 4.2.1.22
4.2.1.22     Cystathionine beta-synthase
4.2.1.23     Deleted entry
4.2.1.24     Porphobilinogen synthase
4.2.1.25     L-arabinonate dehydratase
4.2.1.26     Transferred entry: 4.3.1.9
4.2.1.27     Acetylenecarboxylate hydratase
4.2.1.28     Propanediol dehydratase
4.2.1.29     Transferred entry: 4.99.1.6
4.2.1.30     Glycerol dehydratase
4.2.1.31     Maleate hydratase
4.2.1.32     L(+)-tartrate dehydratase
4.2.1.33     3-isopropylmalate dehydratase
4.2.1.34     (S)-2-methylmalate dehydratase
4.2.1.35     (R)-2-methylmalate dehydratase
4.2.1.36     Homoaconitate hydratase
4.2.1.37     Transferred entry: 3.3.2.4
4.2.1.38     Transferred entry: 4.3.1.20
4.2.1.39     Gluconate dehydratase
4.2.1.40     Glucarate dehydratase
4.2.1.41     5-dehydro-4-deoxyglucarate dehydratase
4.2.1.42     Galactarate dehydratase
4.2.1.43     2-dehydro-3-deoxy-L-arabinonate dehydratase
4.2.1.44     Myo-inosose-2 dehydratase
4.2.1.45     CDP-glucose 4,6-dehydratase
4.2.1.46     dTDP-glucose 4,6-dehydratase
4.2.1.47     GDP-mannose 4,6-dehydratase
4.2.1.48     D-glutamate cyclase
4.2.1.49     Urocanate hydratase
4.2.1.50     Pyrazolylalanine synthase
4.2.1.51     Prephenate dehydratase
4.2.1.52     Transferred entry: 4.3.3.7
4.2.1.53     Oleate hydratase
4.2.1.54     Lactoyl-CoA dehydratase
4.2.1.55     3-hydroxybutyryl-CoA dehydratase
4.2.1.56     Itaconyl-CoA hydratase
4.2.1.57     Isohexenylglutaconyl-CoA hydratase
4.2.1.58     Transferred entry: 4.2.1.59
4.2.1.59     3-hydroxyacyl-[acyl-carrier-protein] dehydratase
4.2.1.60     Transferred entry: 4.2.1.59
4.2.1.61     Transferred entry: 4.2.1.59
4.2.1.62     5-alpha-hydroxysteroid dehydratase
4.2.1.63     Transferred entry: 3.3.2.9 and 3.3.2.10
4.2.1.64     Transferred entry: 3.3.2.9 and 3.3.2.10
4.2.1.65     3-cyanoalanine hydratase
4.2.1.66     Cyanide hydratase
4.2.1.67     D-fuconate dehydratase
4.2.1.68     L-fuconate dehydratase
4.2.1.69     Cyanamide hydratase
4.2.1.70     Pseudouridylate synthase
4.2.1.71     Transferred entry: 4.2.1.27
4.2.1.72     Transferred entry: 4.1.1.78
4.2.1.73     Protoaphin-aglucone dehydratase (cyclizing)
4.2.1.74     Long-chain-enoyl-CoA hydratase
4.2.1.75     Uroporphyrinogen-III synthase
4.2.1.76     UDP-glucose 4,6-dehydratase
4.2.1.77     Trans-L-3-hydroxyproline dehydratase
4.2.1.78     (S)-norcoclaurine synthase
4.2.1.79     2-methylcitrate dehydratase
4.2.1.80     2-oxopent-4-enoate hydratase
4.2.1.81     D(-)-tartrate dehydratase
4.2.1.82     Xylonate dehydratase
4.2.1.83     4-oxalmesaconate hydratase
4.2.1.84     Nitrile hydratase
4.2.1.85     Dimethylmaleate hydratase
4.2.1.86     Transferred entry: 4.2.1.98
4.2.1.87     Octopamine dehydratase
4.2.1.88     Synephrine dehydratase
4.2.1.89     Transferred entry: 2.8.3.21 and 4.2.1.149
4.2.1.90     L-rhamnonate dehydratase
4.2.1.91     Arogenate dehydratase
4.2.1.92     Hydroperoxide dehydratase
4.2.1.93     ATP-dependent NAD(P)H-hydrate dehydratase
4.2.1.94     Scytalone dehydratase
4.2.1.95     Kievitone hydratase
4.2.1.96     4a-hydroxytetrahydrobiopterin dehydratase
4.2.1.97     Phaseollidin hydratase
4.2.1.98     16-alpha-hydroxyprogesterone dehydratase
4.2.1.99     2-methylisocitrate dehydratase
4.2.1.100    Cyclohexa-1,5-dienecarbonyl-CoA hydratase
4.2.1.101    Trans-feruloyl-CoA hydratase
4.2.1.102    Transferred entry: 4.2.1.100
4.2.1.103    Cyclohexyl-isocyanide hydratase
4.2.1.104    Cyanase
4.2.1.105    2-hydroxyisoflavanone dehydratase
4.2.1.106    Bile-acid 7-alpha-dehydratase
4.2.1.107    3-alpha,7-alpha,12-alpha-trihydroxy-5-beta-cholest-24-enoyl-CoA
             hydratase
4.2.1.108    Ectoine synthase
4.2.1.109    Methylthioribulose 1-phosphate dehydratase
4.2.1.110    Aldos-2-ulose dehydratase
4.2.1.111    1,5-anhydro-D-fructose dehydratase
4.2.1.112    Acetylene hydratase
4.2.1.113    o-succinylbenzoate synthase
4.2.1.114    Methanogen homoaconitase
4.2.1.115    UDP-N-acetylglucosamine 4,6-dehydratase (inverting)
4.2.1.116    3-hydroxypropionyl-CoA dehydratase
4.2.1.117    2-methylcitrate dehydratase (2-methyl-trans-aconitate forming)
4.2.1.118    3-dehydroshikimate dehydratase
4.2.1.119    Enoyl-CoA hydratase 2
4.2.1.120    4-hydroxybutanoyl-CoA dehydratase
4.2.1.121    Colneleate synthase
4.2.1.122    Tryptophan synthase (indole-salvaging)
4.2.1.123    Tetrahymanol synthase
4.2.1.124    Arabidiol synthase
4.2.1.125    Dammarenediol II synthase
4.2.1.126    N-acetylmuramic acid 6-phosphate etherase
4.2.1.127    Linalool dehydratase
4.2.1.128    Lupan-3-beta,20-diol synthase
4.2.1.129    Squalene--hopanol cyclase
4.2.1.130    D-lactate dehydratase
4.2.1.131    Carotenoid 1,2-hydratase
4.2.1.132    2-hydroxyhexa-2,4-dienoate hydratase
4.2.1.133    Copal-8-ol diphosphate hydratase
4.2.1.134    Very-long-chain (3R)-3-hydroxyacyl-CoA dehydratase
4.2.1.135    UDP-N-acetylglucosamine 4,6-dehydratase (configuration-retaining)
4.2.1.136    ADP-dependent NAD(P)H-hydrate dehydratase
4.2.1.137    Sporulenol synthase
4.2.1.138    (+)-caryolan-1-ol synthase
4.2.1.139    Pterocarpan synthase
4.2.1.140    Gluconate/galactonate dehydratase
4.2.1.141    2-dehydro-3-deoxy-D-arabinonate dehydratase
4.2.1.142    5'-oxoaverantin cyclase
4.2.1.143    Versicolorin B synthase
4.2.1.144    3-amino-5-hydroxybenzoate synthase
4.2.1.145    Capreomycidine synthase
4.2.1.146    L-galactonate dehydratase
4.2.1.147    5,6,7,8-tetrahydromethanopterin hydro-lyase
4.2.1.148    2-methylfumaryl-CoA hydratase
4.2.1.149    Crotonobetainyl-CoA hydratase
4.2.1.150    Short-chain-enoyl-CoA hydratase
4.2.1.151    Chorismate dehydratase
4.2.1.152    Hydroperoxy icosatetraenoate dehydratase
4.2.1.153    3-methylfumaryl-CoA hydratase
4.2.1.154    Tetracenomycin F2 cyclase
4.2.1.155    Methylthioacryloyl-CoA hydratase
4.2.1.156    L-talarate dehydratase
4.2.1.157    (R)-2-hydroxyisocaproyl-CoA dehydratase
4.2.1.158    Galactarate dehydratase (D-threo-forming)
4.2.1.159    dTDP-4-dehydro-6-deoxy-alpha-D-glucopyranose 2,3-dehydratase
4.2.1.160    2,5-diamino-6-(5-phospho-D-ribosylamino)pyrimidin-4(3H)-one
             isomerase/dehydratase
4.2.1.161    Bisanhydrobacterioruberin hydratase
4.2.1.162    6-deoxy-6-sulfo-D-gluconate dehydratase
4.2.1.163    2-oxo-hept-4-ene-1,7-dioate hydratase
4.2.1.164    dTDP-4-dehydro-2,6-dideoxy-D-glucose 3-dehydratase
4.2.1.165    Chlorophyllide a 3(1)-hydratase
4.2.1.166    Phosphinomethylmalate isomerase
4.2.1.167    (R)-2-hydroxyglutaryl-CoA dehydratase
4.2.1.168    GDP-4-dehydro-6-deoxy-alpha-D-mannose 3-dehydratase
4.2.1.169    3-vinylbacteriochlorophyllide d 3(1)-hydratase
4.2.1.170    2-(omega-methylthio)alkylmalate dehydratase
4.2.1.171    Cis-l-3-hydroxyproline dehydratase
4.2.1.172    Trans-4-hydroxy-L-proline dehydratase
4.2.1.173    Ent-8-alpha-hydroxylabd-13-en-15-yl diphosphate synthase
4.2.1.174    Peregrinol diphosphate synthase
4.2.1.175    (R)-3-(aryl)lactoyl-CoA dehydratase
4.2.1.n1     Transferred entry: 4.2.1.126
4.2.1.n2     Transferred entry: 4.2.1.134

Thus, it is evident that with so many known enzymes of this class of enzymes that one would have to pick and choose the enzyme that converts 3-hydroxyisobutyrate to MAA.  Currently, not one of these known enzymes have been shown to convert the “end –product” 3-hydroxyisobutyrate to MAA. Therefore, Applicants arguments are not persuasive.
alternative chemical conversions to the dehydrogenation of IBA and that both 3-hydroxy-isobutyrate (3-HIBA), derived from valine catabolism as discussed above, as well as its isomer 2-hydroxy-isobutyrate (2- HIBA), have been considered as biological end products (page 3, last paragraph). Therefore, this argument is not persuasive.

Claims 72-76 and 78-91 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of non-naturally occurring microorganism having any methacrylic acid pathway comprising any nucleic acid encoding a genus of 3-hydroxyisobutyrate dehydratases of any amino acid sequence and structure, said microorganism having the ability to produce methacrylic acid. 

	The specification does not describe and define any structural features and amino acid sequences are commonly possessed by the genus of 3-hydroxyisobutyrate dehydratases. The specification dos not provide a correlation between any structure and 3-hydroxyisobutyrate dehydratase activity based on which those of ordinary skill in the art could predict which structures and amino acid sequences are responsible for 3-hydroxyisobutyrate dehydratase activity.
	Further, the current, post-filing art of Lebeau et al. (2020; A review of the biotechnological production of methacrylic acid. Frontiers in Bioengineering and Biotechnology. Vol. 8, Article 207, pages 1-10) teach that methacrylic acid (MA) can be produced enzymatically in the cell – see FIGURE 1 – but there has been little success 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants at the time the application was filed were in possession of the claimed genus of non-naturally occurring microbial organism having any methacrylic acid pathway comprising any nucleic acid encoding a genus of 3-hydroxyisobutyrate dehydratases of any amino acid sequence and structure where said microorganism is capable of producing methacrylic acid.
Applicants arguments begin on page 11 of their response. .  Applicants state that the specification teaches enzymatic activity catalyzing the conversion of 3-hydroxyisobutyrate to MAA involves the -elimination of water and that dehytratases capable of catalyzing the -elimination of water can be used for the conversion of 3-hydroxyisobutyrate to MAA. Further, Applicants refer to paragraphs [0271] – [0276] and state that at least 28 different enzymes as examples of enzymes that may convert 3-hydroxyisobutyrate to MAA, and proved general methods on how to purify enzymes. Thus, Applicants conclude that they have provided written description for the 3-hydroxyisobutyrate dehydratase mediated conversion of the end-product 3-hydroxyisobutyrate to MAA. In response, see the Examiner’s response to the arguments presented for enablement. While enablement and written description are separate .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656